Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 29 January 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            Philadelphia le 29 january 1783
                        
                        I have the honour of sending to your excellency a memorial from major villefranche by which he begs the
                            Congress to grant him the rank of lieut.-Colonel. I thinck that major villefranche may justly pretend to that favour. he
                            has served as a major these five years and always shown the greatest assiduity and zeal in his duty. I have justified what
                            he says about officers of the army appointed majors in the same time he was and who have been since promoted to the rank
                            of lieut. Colonel. So I hope that your excellency thincks his demand just and will be so good as to approve his Memorial.
                        I am very impatient to be informed by Colonel gouvion if he could get a quarter for me at Camp. I will set
                            off immediately to pay my respects to your Excellency. I have the honour to be with the greatest respect dear general your
                            most obedt & humble servant
                        
                            duportail
                        
                     Enclosure
                                                
                            MemorialPhiladelphia January 1st 1783.
                            The Chevalier de Villefranche, Major Enjineer in the service of the United states, has the honour to
                                Represent to the honourable the Congress.
                            That he is Major in the service of the United states, since the first of January 1778, and has hitherto
                                made no application for his advancement. That he has waited Until the Present moment, in the expectation of a general
                                Promotion in the Corps he belongs to; but as hitherto there have been only Partial Promotions, and there is no
                                Prospect of a General one, he thinks himself Justified, in Requesting to be appointed to the rank of lieutenant
                                Colonel, his Pretentions are grounded upon several Reasons, some Majors of the line, whose Commissions were of a later
                                date than his, have been Promoted to the Rank of lieutenant Colonel, which Reduces him to the Situation of being
                                Commanded by them, who some time before, were under his Command, in the Corps of Engineers, there are three Colonels,
                                and only two lieutenant colonels, according to the formation of that Corps, (the number not being fixed) no Promotion
                                is to be expected, as with the Other Officers who have a Regular scale of Promotion, and if to be advanced he has to
                                wait for some brilliant Opportunity, as that of a seige, he runs the Risque of Continuing to the end of the War, in
                                the same Rank, for in Case of a Similar Operation aforementioned, he may be detached from the Army.
                            If the honourable the Congress will be Pleased to Consider his services, he will take the liberty to
                                Represent, that since he has the honour to be in the service of the United states, he has been almost Constantly
                                employed; that he has been Chief Engineer at West point for a long time, and in the Campaign 1781, he has been
                                employed at fort Harkemer, and did Command its Garrison. That he is possessed of Certificates from the different
                                Generals, under whom he has had the honour to serve, which will prove that they have been satisfied with his services;
                                he thinks that the Certificate of his Excellency General Washington, which he has the honour to
                                present to the honourable Congress, will be a sufficient Testimony, of the manner in which he has
                                Performed the several duties of his stations. The Chevalier de Villfranche humbley submits these Considerations, to
                                the honourable the Congress, and trusting on their Wisdom and Justice, he dares hope for a favourable decision.
                        
                        
                    